Warner, Chief Justice.
■ This case came before the court below on a certiorari from a justice court, on the hearing of which the court sustained the certiorari, and the defendant therein excepted.
It appears from thejrecord that the defendant in the cer*609Uorari had been served with a summons of garnishment in a justice court, but did not answer the same until after the expiration of ten days from the date of the service upon him, the summons not specifically requiring him to answer within ten days, though there was a postscript to the summons that he must answer in ten days, which was without date or signature.' On the appeal trial in the justice court the jury found a verdict in favor of the garnishee. The court sustained the certiorari on the ground that the verdict discharging the garnishee was contrary to law and the evidence.
There was no error in this ruling of the court. When the garnishee was served with the summons, the law made it his duty to answer it within ten days from the date of such service, and it was not necessary to state in the summons that he should answer within ten days. The mandate of the law was sufficient for that purpose, of which he was bound to take notice, and be governed by it. See Code, §4161.
Let the judgment of the court below be affirmed.